Citation Nr: 1403632	
Decision Date: 01/28/14    Archive Date: 02/10/14

DOCKET NO.  11-00 358	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUE

Entitlement to service connection for a bilateral hearing loss disability.


REPRESENTATION

Appellant represented by:	Kentucky Department of Veterans Affairs


ATTORNEY FOR THE BOARD

A. Ruda, Associate Counsel


INTRODUCTION

The Veteran served on active duty from December 1972 to August 1973. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Louisville, Kentucky which denied service connection for bilateral hearing loss and granted service connection for tinnitus at 10 percent effective November 19, 2009.  

In October 2012 the RO received notice that the Veteran withdrew his claim of entitlement to an initial increased rating for tinnitus.  The Board therefore finds that, after withdrawing his claim for an increased rating in October 2012, it was no longer pending and ceased to exist.  38 C.F.R. § 20.204 (2012).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veteran contends that he has bilateral hearing loss as a result of exposure to acoustic trauma while serving in the U.S. Navy aboard the U.S.S. John F. Kennedy, an aircraft carrier.  In service noise exposure is reported to be helicopter and fighter jet engines and exposure to small arms fire during training. 

The Veteran demonstrated a bilateral hearing loss disability for VA purposes on audiometric testing completed at a January 2010 VA examination.  Also, the Veteran's DD-214 indicates the Veteran served as a boatswain's mate.  This MOS has been identified as an occupation where there is a high probability of noise exposure.  See Duty MOS Noise Spreadsheets, Veterans Benefits Administration Fast Letter 10-35 (Dep't of Veterans Affairs, September 2, 2010).  

Therefore, two of the three requirements for service connection for hearing loss have been met: (1) there is a current bilateral hearing loss disability as defined in section 3.385 and (2) there was an injury (military acoustic trauma) sustained in service which is noted to be consistent with the Veteran's duties and circumstances in service as a boatswain's mate. 

The Board notes that the VA examination report dated in January 2010 and addendum report dated in March 2011 are not adequate to adjudicate the claim of service connection.  While the RO requested an addendum VA examination report in February 2011 based on the inadequacy of the January 2010 report, the March 2011 report does not fully address the requested information.  The examiner found that the Veteran's hearing loss was not related to service.  The rationale was that the Veteran's induction and separation audiometric results indicated that his hearing was within normal limits. 

The Board is cognizant that the Veteran's hearing was within normal limits at the time of his separation; however, given that the claimed noise exposure is consistent with the circumstances of the Veteran's military service, the Board must also consider whether any current hearing loss is otherwise etiologically related to in-service noise exposure.  See Hensley v. Brown, 5 Vet. App. 155, 160 (1993) (holding that although a hearing loss disability is not established at separation from service it may be established later "by submitting evidence that the current disability is causally related to service").  The Board points out that the absence of in-service evidence of hearing loss is not fatal to a claim for service connection.  Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992).  

In this regard, as stated above, the VA examiner did not provide a rational as to why noise exposure, such as described by the Veteran in service, could not result in any current hearing loss irrespective of any hearing loss noted in service.  The examiner did not provide a rationale as to why it was significant that the Veteran's hearing was within normal limits in service in opining that the Veteran's current hearing loss was not related to service.  The Board cannot address the Veteran's contention that an in-service event (noise exposure) caused hearing loss first detected after service, which is essentially a "delayed onset" or "latent onset" theory of entitlement without these medical questions being addressed.  

In light of the foregoing, the Board finds that the January 2010 and 2011 VA examination reports are inadequate.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).

Accordingly, the case is REMANDED for the following action:

1. Request the January 2010 and March 2011 VA examiner review the claims file, including a copy of this REMAND and any additional evidence provided and offer an addendum opinion as to whether it is at least as likely as not that the Veteran's bilateral hearing loss disability is related to service, including to noise exposure in service.  In offering this opinion, the examiner should note that the Board finds that the Veteran was exposed to hazardous noise in service.  The examiner should discuss any intervening cause of the bilateral hearing loss if not from the in-service noise exposure.

The examiner must state whether there are credible medical reports or studies that indicate that noise induced hearing loss can have a delayed onset, including years after the exposure event(s).  The examiner should reconcile any such studies with her medical opinion.

If the January 2010 and March 2011 examiner is not available to provide an opinion, make arrangements for the file to be reviewed by another examiner who should be requested to supply the requested opinion.  If further examination of the Veteran is necessary to provide the requested opinion, the Veteran should be scheduled for an additional examination.

It would be helpful if the examiner would use the following language, as needed: "more likely than not" (meaning likelihood greater than 50%), "at least as likely as not" (meaning likelihood of at least 50%), or "less likely than not" or "unlikely" (meaning that there is less than 50% likelihood). 

The term "at least as likely as not" does not mean "within the realm of medical possibility."  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of that conclusion as it is to find against it.

2. Then, readjudicate the claim for service connection for bilateral hearing loss.  If the benefit sought remains denied, issue a supplemental statement of the case and provide the Veteran and his representative the requisite period of time to respond before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

(CONTINUED ON NEXT PAGE)












This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
TANYA A. SMITH
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).


